Case 19-17117-amc          Doc 598    Filed 11/25/20 Entered 11/25/20 16:20:39               Desc Main
                                     Document     Page 1 of 21



                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


  In re:                                              Chapter 11

  VASCULAR ACCESS CENTERS, L.P.,                      Case No. 19-17117-AMC

  Debtor.


     INTERIM ORDER AUTHORIZING CHAPTER 11 TRUSTEE, ON BEHALF OF
     THE DEBTOR, TO ENTER INTO FIFTH POST-PETITION CREDIT
     AGREEMENT WITH WILLIAM WHITFIELD GARDNER AND TO OBTAIN
     POST-PETITION FINANCING, AND GRANTING LIENS, SECURITY
     INTERESTS AND OTHER RELIEF

           This matter having been opened to the Court upon the motion (the “Motion”) of Stephen V.

 Falanga, in his capacity as chapter 11 trustee (the “Trustee”) for the estate of Vascular Access Center,

 L.P. (the “Debtor”), pursuant to sections 363 and 364 of the Bankruptcy Code, for the entry of an

 interim order (the “Interim Order”) authorizing the Trustee to enter into a fifth post-petition credit

 agreement on the terms and conditions set forth in the Binding Term Sheet attached hereto as Exhibit

 “A” (the “Post-Petition Credit Agreement”) with William Whitfield Gardner (“Lender”), to obtain

 post-petition financing and granting liens and security interests to Lender, scheduling a final hearing

 to consider entry of an order (the “Final Order”) granting the relief requested in the Motion on a final

 basis, and for other relief; and the Court having considered the papers submitted in support of, and in

 opposition to, the Motion; and sufficient notice of the Motion having been given on an interim basis

 pursuant to Rule 4001(c)(2); and the Court having conducted an interim hearing with respect to the

 Motion on November 25, 2020 at 12:30 p.m.; and the Court having duly considered the arguments of

 counsel at said hearing; and good and sufficient cause having been shown; for the reasons set forth

 on the record at the hearing;

           The Court hereby finds the following:
Case 19-17117-amc            Doc 598     Filed 11/25/20 Entered 11/25/20 16:20:39                     Desc Main
                                        Document     Page 2 of 21



         1.       This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334.

 This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2). The statutory predicates for the relief

 sought herein are sections 363 and 364 of the Bankruptcy Code, Rules 4001(c) and 9014 of the

 Federal Rules of Bankruptcy Procedure and Local Bankruptcy Rules 4001-1. Venue in this district

 is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

         2.       An immediate need exists for the Debtor to obtain financing to help fund the Debtor’s

 essential operating and administrative costs over the next ninety (90) to one hundred twenty (120)

 days. Without such financing, the Debtor may not be able to fund its operating expenses or obtain

 goods and services needed to carry on its business in a manner that will avoid irreparable harm to the

 Debtor’s estate. The ability of the Debtor to finance its operations and the availability of working

 capital and liquidity through the incurrence of new indebtedness is necessary to the preservation and

 maintenance of the going concern value of the Debtor’s estate.

         3.       The Debtor is unable to obtain the required funds in the form of unsecured credit or

 unsecured debt allowable under section 503(b)(1) of the Bankruptcy Code as an administrative

 expense pursuant to section 364(a) or (b) of the Bankruptcy Code. The Debtor is unable to obtain

 financing from any lender on substantially similar terms or terms more favorable than those provided

 by the Lender in the Post-Petition Credit Agreement and within the time required to avoid the potential

 for immediate and irreparable harm to the Debtor.

         4.       Lender has indicated a willingness to provide the Post-Petition Financing1

 contemplated herein pursuant to sections 364(c)(1)-(3) and 364(d), subject to (i) the terms and

 conditions of the Binding Term Sheet, (ii) the entry of this Interim Order and the Final Order; and (ii)

 findings by this Court that such financing is essential the Debtor’s estate, that the Lender is a good


 1
  Capitalized terms not otherwise defined herein have the meaning ascribed to them in the Declaration of Stephen V.
 Falanga, Chapter 11 Trustee in support of the Motion.

                                                         2
Case 19-17117-amc          Doc 598    Filed 11/25/20 Entered 11/25/20 16:20:39                Desc Main
                                     Document     Page 3 of 21



 faith financier, and that the Lender’s claims, superpriority claims, security interests, and liens and

 other protections granted pursuant to this Interim Order (and the Final Order) and the Post-Petition

 Credit Agreement will not be affected by any subsequent reversal, modification, vacatur or

 amendment of this Interim Order or the Final Order or any other order, as provided in section 364(e)

 of the Bankruptcy Code.

         5.      As a further condition of any obligation of the Lender to make credit extensions

 pursuant to the Post-Petition Credit Agreement, subject to entry of the Final Order approving this

 provision, the Debtor, its estate, and any of its affiliates, shall be deemed to have waived any claim to

 surcharge the Collateral under section 506(c) of the Bankruptcy Code.

         6.      The Trustee has provided due and adequate notice of the interim hearing and the relief

 requested in the Motion and has provided an opportunity to object to and participate in the hearing on

 this Order to: (i) the United States Trustee; (ii) all creditors and interested parties filing notices of

 appearance in the case, and (iii) counsel to the Lender. Under the circumstances, such notice

 constitutes sufficient notice under Bankruptcy Rule 4001.

         7.      The terms and conditions of the Post-Petition Credit Agreement and the Binding Term

 Sheet, and the fees to be paid thereunder are fair, reasonable, and the best available under the

 circumstances, reflect the Trustee’s exercise of prudent business judgment consistent with his

 fiduciary duties, and are supported by reasonably equivalent value and consideration. The Trustee

 chose the Lender as postpetition lender in good faith, without collusion, and after obtaining the advice

 of experienced counsel. The Trustee and the Lender proposed and negotiated the terms of the Post-

 Petition Credit Agreement in good faith, at arm’s length and without collusion. The Lender is a “good

 faith” lender within the meaning of section 364(e) of the Bankruptcy Code, and, absent a stay pending

 appeal, the Lender’s claims, superpriority status, security interests and liens and other protections



                                                    3
Case 19-17117-amc         Doc 598     Filed 11/25/20 Entered 11/25/20 16:20:39               Desc Main
                                     Document     Page 4 of 21



 arising from or granted pursuant to this Order and the Post-Petition Credit Agreement will not be

 affected by any subsequent reversal, modification, vacatur or amendment of this Order or any other

 order, as provided in section 364(e) of the Bankruptcy Code.

         8.      The Trustee has the authority, on behalf of the Debtor, to enter into this Post Petition

 Credit Agreement, obtain the Post-Petition Financing, and incur the obligations pursuant thereto

 (collectively, the “Post-Petition Obligations”).

         9.      Lender has acted in good faith in all respects in connection with the transaction

 contemplated herein.

         10.     The Trustee has requested immediate entry of this Order pursuant to Bankruptcy Rule

 4001(c)(2). The permission granted herein to enter into the Post-Petition Credit Agreement and to

 obtain funds thereunder is necessary to avoid the risk of immediate and irreparable harm to the Debtor.

 This Court concludes that entry of this Order is in the best interest of the Debtor and its estate and

 creditors as its implementation will, among other things, allow the Debtor to facilitate its Chapter 11

 goals and maximize the value of its assets and estate.

         11.     Based upon the foregoing, and upon the record made before this Court at the hearing,

 and good and sufficient cause appearing therefor,

         It is hereby ORDERED:

         1.      The findings contained in all of the foregoing paragraphs of this Order are

 incorporated herein as if set forth at length and are “So Ordered” by the Court.

         2.      The Motion is granted. All objections to the entry of this Interim Order to the extent

 not withdrawn or resolved, are hereby overruled.

         3.      The Trustee, on behalf of the Debtor, be, and is hereby authorized to enter into the

 Post-Petition Credit Agreement by executing the Binding Term Sheet and all other agreements,



                                                     4
Case 19-17117-amc          Doc 598     Filed 11/25/20 Entered 11/25/20 16:20:39                 Desc Main
                                      Document     Page 5 of 21



 documents and instruments delivered pursuant hereto or thereto or in connection herewith or

 therewith (collectively, the “Post-Petition Credit Documents”) and the Trustee, on behalf of the

 Debtor, is authorized to borrow and Lender is authorized to lend money to the Debtor and to the estate,

 up to the amount of One Million Five Hundred Thousand Dollars ($1,500,000.00) (the “Post-Petition

 Financing”), and to perform his obligations hereunder and thereunder, on behalf of the Debtor, in

 accordance with, and subject to, the terms of this Order and any other post-petition financing

 documents.

         4.      The Post-Petition Credit Documents include, but are not limited to, the following

 terms: (a) on the “Closing Date,” which, subject to satisfaction of certain conditions precedent (the

 “Conditions Precedent”), shall occur immediately upon entry of this Order, the Trustee shall be

 authorized to borrow and immediately employ, on behalf of the Debtor, and the Lender shall be

 authorized to immediately disburse, all proceeds of the Post-Petition Financing; (b) all obligations

 under the Post-Petition Credit Agreement, accrued or otherwise, will be due and payable on the date

 that is the earlier of ninety (90) days after Closing, or the date a final, non-appealable Order is entered

 confirming a plan in this bankruptcy case (the “Maturity Date”); (c) the rate of interest for the Post-

 Petition Obligations will be equal to the Prime Rate (as published in the Wall Street Journal on the

 Closing Date) plus one percent (1%) per annum until the Maturity Date; and (d) a “Professional

 Fee Carve Out” shall be paid from the Collateral (as hereinafter defined) for: (i) all fees required

 to be paid to the Clerk of the Bankruptcy Court; (ii) all statutory fees payable to the U.S. Trustee

 pursuant to 28 U.S.C. § 1930(a)(6) and 28 U.S.C. § 156(c); (iii) the Trustee’s commission and

 expenses as allowed by order of the Court; and (iv) all fees, costs and expenses incurred by

 professionals retained by the Trustee pursuant to a retention application filed by the Trustee (the

 “Case Professionals”) in an amount not to exceed $150,000.00 to the extent allowed at any time,



                                                     5
Case 19-17117-amc         Doc 598     Filed 11/25/20 Entered 11/25/20 16:20:39                Desc Main
                                     Document     Page 6 of 21



 which fees, disbursements, costs and expenses will be paid to Case Professionals as permitted by

 the Bankruptcy Court and the Local Bankruptcy Rules.

         5.      As security for the Post-Petition Financing and upon entry of this Order, Lender is

 hereby granted a valid, binding, enforceable and perfected first-priority lien and security interest in

 all Collateral as set forth in the Binding Term Sheet subject only to valid, enforceable, non-avoidable

 liens disclosed to Lender and acceptable to Lender (the “Post-Petition Lien”); provided, however, that

 the Post-Petition Lien shall only attach to the Collateral to the extent Post-Petition Financing proceeds

 are actually disbursed to Borrower pursuant to the Post-Petition Credit Documents.

         6.      The “Collateral” consists of all existing and after acquired real and personal, tangible

 and intangible, assets of the Debtor, including, without limitation, all cash, cash equivalents, bank

 accounts, accounts, other receivables, chattel paper, contract rights, inventory, instruments,

 documents, licensing agreements, securities (whether or not marketable), equipment, fixtures,

 proceeds of leasehold interests (but not the leaseholds themselves), real property interests, franchise

 rights, patents, trademarks, tradenames, copyrights, intellectual property, general intangibles,

 investment property, commercial tort claims, and all substitutions, accessions and proceeds of the

 foregoing, wherever located, including insurance or other proceeds, but shall not include recoveries

 on avoidance actions pursuant to Chapter 5 of the Bankruptcy Code or applicable state law. The

 Collateral includes the proceeds of recoveries obtained through the prosecution of the claims

 described in Gardner v. Vascular Access Centers, LLC, et al., Case No. 16-cv-000367.

         7.      The Post-Petition Lien shall be deemed perfected and no further action will be

 required to effect such perfection. The Post-Petition Lien, lien priority, and administrative priorities

 granted to the Lender pursuant to the Post-Petition Credit Agreement, this Interim Order and the

 other Post-Petition Credit Documents (specifically including, but not limited to, the existence,



                                                    6
Case 19-17117-amc          Doc 598     Filed 11/25/20 Entered 11/25/20 16:20:39                 Desc Main
                                      Document     Page 7 of 21



 perfection and priority of the Liens and security interests provided herein and therein, and the

 administrative priority and liens provided for herein and therein) shall not be modified, altered or

 impaired in any manner by any other financing or extension of credit or incurrence of indebtedness

 by the Debtor (pursuant to Section 364 of the Bankruptcy Code or otherwise), or by any dismissal

 or conversion of the chapter 11 case, or by any other act or omission whatsoever. Without

 limitation, notwithstanding any such order, financing, extension, incurrence, dismissal,

 conversion, act or omission:

                (a)    except for the Professional Fee Carve-Out, no costs or expenses of
 administration which have been or may be incurred in the chapter 11 case or any conversion of the
 same or in any other proceedings related thereto, and no priority claims, are or will be prior to or
 on a parity with any claim of the Lender against the Debtor in respect of any Post-Petition
 Obligation;

                 (b)    the Post-Petition Liens in favor of the Lender set forth in the Post-Petition
 Credit Agreement hereof shall constitute valid and perfected first priority Liens and shall be prior
 to all other Liens and security interests, now existing or hereafter arising, in favor of any other
 creditor or any other person whatsoever; and

                (c)       the Post-Petition Liens in favor of the Lender set forth herein and in the
 other Post-Petition Credit Documents shall continue to be valid and perfected without the necessity
 that the Lender file or record financing statements, mortgages or otherwise perfect its Post-Petition
 Lien under applicable non-bankruptcy law.

         8.      This Interim Order shall be sufficient and conclusive evidence of the validity,

 perfection and priorities of the Post-Petition Lien upon the Collateral, without the necessity of filing

 or recording any financing statement, assignment, mortgage, deed of trust, trademark security

 agreement, copyright security agreement, patent security agreement or other instrument or document

 which may otherwise be required under the law of any jurisdiction or the taking of any other action

 to validate or perfect the Post-Petition Lien or to entitle the Lender to the priorities granted herein and

 in the Post-Petition Credit Agreement; provided, however, that the Trustee on behalf of the Debtor

 shall, promptly following the request of the Lender, execute such instruments, assignments,

 mortgages, deeds of trust, trademark security agreements, copyright security agreements, patent

                                                     7
Case 19-17117-amc         Doc 598    Filed 11/25/20 Entered 11/25/20 16:20:39               Desc Main
                                    Document     Page 8 of 21



 security agreements or other documents as are necessary to perfect the Lender’s liens upon any of the

 Collateral and shall take such other action as may be required to perfect or to continue the perfection

 of the Lender’s Liens upon the Collateral. The Treasurer of the Commonwealth of Pennsylvania, each

 county clerk and each other state or local official responsible for the filing of any such agreement,

 financing statement, mortgage or other document is hereby directed to accept and record the same

 upon presentation thereof by the Trustee or Lender.

        9.      The Post-Petition Obligations are claims to be afforded priority as administrative

 expenses pursuant to section 364 of the Bankruptcy Code, as provided herein and in the Post-Petition

 Credit Agreement and secured by liens pursuant to section 364 of the Bankruptcy Code as provided

 herein. Subject to the Professional Fee Carve-Out, the Post-Petition Obligations shall constitute, in

 accordance with Section 364(b) of the Bankruptcy Code, a priority administrative expense claim

 having priority over any and all unsecured claims against the Debtor now existing or hereafter arising,

 of any kind or nature whatsoever. To the extent the Post-Petition Obligations have not been satisfied

 in full as a result of any sale or disposition of Collateral, the Lender shall have a superpriority

 administrative expense claim against the estate pursuant to section 364(c)(1) of the Bankruptcy Code

 for the Post-Petition Obligations and all related costs and expenses as set forth in the Binding Term

 Sheet having priority over any and all administrative expenses of and unsecured claims against the

 Debtor now existing or hereafter arising, of any kind or nature whatsoever, including, without

 limitation, all administrative expenses of the kind specified in, or arising or ordered under, sections

 105, 326, 328, 330, 331, 364(c), 503(a), 503(b), 506(c), 507(a), 507(b), 546(c), 546(d), 726 and 1114

 of the Bankruptcy Code, subject only to the Professional Fee Carve Out.

        10.     Notwithstanding anything set forth in the Motion, the Post-Petition Credit Agreement,

 the Binding Term Sheet, the Post-Petition Credit Documents or herein to the contrary, Lender’s Post-



                                                   8
Case 19-17117-amc              Doc 598      Filed 11/25/20 Entered 11/25/20 16:20:39                     Desc Main
                                           Document     Page 9 of 21



 Petition Lien is equally subject to, and subordinate to, that certain Adequate Protection Lien2 granted

 to the United States of America in the Stipulation and Consent Order Pursuant to Sections 105(a),

 361, 363, 507(b) and 553 of the Bankruptcy Code and Local Bankruptcy Rule 9013-3 Granting the

 United States of America Adequate Protection with Respect to the Quarterly Settlement Payment Due

 October 1, 2020 (D.E. 595) (the “DOJ Adequate Protection Order”) in an amount equal to the unpaid

 portion of the October 1st Settlement Payment (as defined in the DOJ Adequate Protection Order) as

 the liens that secure Lender’s Post Petition Loans (as defined in the DOJ Adequate Protection Order)

 that exist as of the date hereof.

            11.      Philips Medical Capital, LLC (“Philips”) has previously asserted that it holds one

 or more claims against the Debtor (“Philips Claims”) secured by valid, perfected liens (“Philips

 Liens”) in certain equipment, software, maintenance and peripherals and items related thereto

 provided by Philips (collectively, the “Systems”), together with all accessories thereto,

 substitutions therefore and proceeds from the sale, lease or other disposition of the Systems

 (“Systems Collateral”). Notwithstanding anything set forth in the Motion, the Post-Petition Credit

 Agreement, the Binding Term Sheet, the Post-Petition Credit Documents or herein to the contrary,

 the Post-Petition Lien is subject to, and subordinate to any valid, properly perfected liens held by

 Philips that existed as of the Petition Date. For the avoidance of doubt, nothing in this order

 impairs or affects the rights of the Debtor, the Trustee, the Lender, or any party in interest to (a)

 challenge the existence, validity, perfection, or avoidabilty of any lien held or asserted by Philips,

 including the Philips Liens, and/or (b) object to any Philips Claim.

            12.      TIAA Commercial Finance, Inc. (“TIAA”) has previously asserted that it holds one

 or more claims against the Debtor (“TIAA Claims”) secured by valid, perfected liens (“TIAA



 2
     “Adequate Protection Lien” shall have the meaning ascribed to it in the DOJ Adequate Protection Order.

                                                           9
Case 19-17117-amc         Doc 598 Filed 11/25/20 Entered 11/25/20 16:20:39                   Desc Main
                                 Document    Page 10 of 21



 Liens”) in certain equipment (“TIAA Equipment”). Notwithstanding anything set forth in the

 Motion, the Post-Petition Credit Agreement, the Binding Term Sheet, the Post-Petition Credit

 Documents or herein to the contrary, the Post-Petition Lien is subject to, and subordinate to any

 valid, properly perfected liens held by TIAA with regard to the TIAA Equipment that existed as

 of the Petition Date. For the avoidance of doubt, nothing in this order impairs or affects the rights

 of the Debtor, the Trustee, the Lender, or any party in interest to (a) challenge the existence,

 validity, perfection, or avoidabilty of any lien held or asserted by TIAA, including the TIAA Liens,

 and/or (b) object to any TIAA Claim.

         13.     Lender has incurred reasonable fees and expenses in connection with the Bridge Loan

 in the amount of $10,000.00 (“Lender Fee Amount”). The Borrower shall pay the Lender Fee

 Amount even if the proposed Bridge Loan does not close; provided, however, that Borrower shall not

 be responsible for the Lender Fee Amount in the event the Bridge Loan does not close due to the fault

 of the Lender. In addition, Borrower shall pay the reasonable post-Closing costs and expenses

 incurred by Lender, in his capacity as post-petition lender, relating to the Bridge Loan until such time

 as the Bridge Loan Obligations are paid in full; provided, however, that Lender will make a good faith

 effort to limit post-Closing costs and expenses to those reasonably necessary to protect the Collateral

 and enforce the Bridge Loan Obligations including, without limitation, by appearing telephonically

 at relevant hearings where appropriate.

        14.     Immediately upon the Maturity Date, (i) all Post-Petition Obligations shall be

 immediately due and payable and the aggregate unpaid principal balance of the Post-Petition

 Financing, together with unpaid interest on the principal amount hereunder remaining unpaid from

 time to time; (ii) all other fees provided for under the Post-Petition Credit Agreement shall be

 immediately due and payable; and (iii) the Lender’s obligations under the Post-Petition Credit



                                                   10
Case 19-17117-amc          Doc 598 Filed 11/25/20 Entered 11/25/20 16:20:39                    Desc Main
                                  Document    Page 11 of 21



 Agreement shall cease.

         15.     The Debtor acknowledges and agrees that the Post-Petition Obligations and the related

 liens, rights, priorities and protections granted to or in favor of the Lender, respectively, as set forth

 herein and in the Post-Petition Credit Agreement, shall constitute a proof of claim on behalf of the

 Lender in the chapter 11 case. The Lender shall not be required to file proofs of claim in the chapter

 11 case, however, the Lender is hereby authorized and entitled to file (and amend and/or supplement)

 proofs of claim in the chapter 11 case or any successor cases.

         16.     Absent a stay pending appeal, if any provision of this Interim Order is hereafter

 modified, vacated, or stayed by subsequent order of this Court or any other court for any reason, the

 Lender is entitled to the protections provided in section 364(e) of the Bankruptcy Code.

         17.     Upon entry of this Order, the Court hereby (i) grants, approves and authorizes the

 Post-Petition Financing by Lender to the Debtor, (ii) approves and authorizes the Post-Petition

 Financing for purposes of the Bankruptcy Code; and (iii) grants and approves the Post-Petition Liens.

         18.     The Trustee is authorized to enter into such non-material modifications and

 amendments to the Post-Petition Credit Documents as may be agreed upon in writing by the Trustee

 and Lender, except for any modification of the amount or interest rate of the Post-Petition Financing,

 which shall be subject to Court approval. Notice of all such modifications shall be filed with the

 Court and, other than those modifications and amendments that are ministerial or technical and do not

 adversely affect the Debtor or the estate, must be served upon counsel to any official committee

 appointed in this Chapter 11 case, all parties requesting notice and the Office of the United States

 Trustee for the Eastern District of Pennsylvania. Upon execution and delivery of the Binding Term

 Sheet, the Binding Term Sheet shall constitute valid and binding obligations of the Debtor and Lender,

 enforceable against the Debtor and Lender, the Debtor’s property and the estate in accordance with



                                                    11
Case 19-17117-amc         Doc 598 Filed 11/25/20 Entered 11/25/20 16:20:39                   Desc Main
                                 Document    Page 12 of 21



 its terms.

         19.    From and after the date hereof and subject to the terms and conditions of this Order,

 the Trustee, on behalf of the Debtor, is hereby authorized to borrow and to use the Post-Petition

 Financing pursuant to the terms and provisions of the Binding Term Sheet.

         20.    Pending the Final Hearing, the Trustee is authorized to borrow and use and Lender

 is authorized to lend money to the Trustee and the estate, on an interim basis, which amount shall be

 included in the Post-Petition Financing.

         21.    Subject to entry of a Final Order approving this provision, the Debtor and its affiliates

 and the Debtor’s bankruptcy estate hereby waive and shall cause each of its respective affiliates to

 waive, any claims to surcharge the Collateral under section 506(c) of the Bankruptcy Code.

         22.    This Order shall: (a) be immediately enforceable pursuant to the Federal Rules of

 Bankruptcy Procedure (the “Bankruptcy Rules”); and (b) shall not be stayed absent (i) an application

 by a party in interest for such stay in conformance with the Bankruptcy Rules; and (ii) a hearing upon

 notice to the Trustee, Lender, the Office of the United States Trustee and any other party having filed

 a notice of appearance herein. Any applicable stay (including, without limitation, under Bankruptcy

 Rule 6004(h)) is hereby waived and shall not apply to this Interim Order.

         23.    Except as otherwise provided herein, if any or all of the provisions of this Order are

 hereafter modified, vacated or stayed by subsequent order of this or any other court, including

 without limitation any order approving a plan of reorganization for the Debtor, such stay,

 modification or vacature shall not affect the validity of the liens, mortgages, security interests,

 releases, indemnifications and/or assignments granted pursuant to this Order.

         24.    The Court shall retain jurisdiction to interpret and enforce this Order at all times

 and for all purposes hereinafter.



                                                   12
Case 19-17117-amc         Doc 598 Filed 11/25/20 Entered 11/25/20 16:20:39                   Desc Main
                                 Document    Page 13 of 21



        25.     To the extent the terms and conditions of the Post-Petition Credit Documents are in

 conflict with the terms and conditions of this Order, the terms and conditions of this Order shall

 control.

        26.     The Trustee shall serve a copy of this Order by email or regular mail within two (2)

 business days of the entry hereof upon (i) all parties who appeared or otherwise opposed the relief

 sought at the hearing held hereunder; (ii) the Office of the United States Trustee for the Eastern

 District of Pennsylvania; (iii) all creditors and interested parties filing notices of appearance in the

 case; (iv) all parties listed on Schedule D and all creditors who have asserted secured claims in this

 case; (v) the twenty (20) largest unsecured creditors; and (vi) counsel to Lender.

        27.   Pursuant to Fed. R. Bankr. P. 4001(c), the Court shall hold the final hearing on the
                                         January 6, 2021         12:30
                                                                            xxx
 Motion for post-petition financing on _________________ at _______ a.m./p.m.          (the “Final

 Hearing”). Any and all objections to the Motion shall be filed with the Clerk of the Court and

 served on (i) the attorneys for the Trustee; (ii) the Office of the United States Trustee; (iii) all

 creditors and interested parties filing notices of appearance in the case; and (iv) counsel to Lender,

 Faegre Drinker Biddle & Reath LLP, One Logan Square, Suite 2000, Philadelphia PA 19103;

 (attn.: Joseph N. Argentina, Jr., Esq. (Joseph.Argentina@faegredrinker.com) and Richard Coe

 (Richard.Coe@faegredrinker.com) so as to be actually filed and received by said parties on or

          December 23, 2020
 before ___________________. Each party filing an objection to the Motion must appear at the

 Final Hearing in order to prosecute said objection, or the Court shall deem said objection

 withdrawn and such objection shall not be considered by the Court.

        28.     This is an Interim Order subject to entry of a Final Order by the Court in connection
                            January 6, 2021
 with the Final Hearing on _____________________.




                                                   13
Case 19-17117-amc    Doc 598 Filed 11/25/20 Entered 11/25/20 16:20:39   Desc Main
                            Document    Page 14 of 21




         November 25
 Dated: ______________, 2020         ___________________________________
                                     HONORABLE ASHELY M. CHAN
                                     UNITED STATES BANKRUPTCY JUDGE




                                       14
Case 19-17117-amc   Doc 598 Filed 11/25/20 Entered 11/25/20 16:20:39   Desc Main
                           Document    Page 15 of 21




                               EXHIBIT A
Case 19-17117-amc       Doc 598 Filed 11/25/20 Entered 11/25/20 16:20:39               Desc Main
                               Document    Page 16 of 21


       BINDING TERM SHEET AND SUMMARY OF TERMS AND CONDITIONS
                     VASCULAR ACCESS CENTERS, L.P.
                         (Case No. 19-17117-AMC)
                             UP TO $1,500,000
                     POSTPETITION CREDIT FACILITY
                         Dated: November 24, 2020

 William Whitfield Gardner (“Lender”) and Vascular Access Centers, L.P., (“Borrower”)
 are hereby entering into the following binding term sheet (“Term Sheet”) pursuant to which
 Lender will provide one or more short-term bridge loans of up to a total amount of ONE
 MILLION FIVE HUNDRED THOUSAND DOLLARS ($1,500,000.00) to the Borrower,
 subject to and conditioned on the terms set forth below.

 Borrower              Vascular Access Centers, L.P. as Debtor under the control of Stephen V.
                       Falanga, in his capacity as Chapter 11 Trustee (“Trustee”).

 Lender                William Whitfield Gardner, or his designee (“Lender”).

 Background            The Borrower is currently a chapter 11 debtor in the United States
                       Bankruptcy Court for the Eastern District of Pennsylvania
                       (“Bankruptcy Court”), Case No. 19-17117 (AMC) (“Bankruptcy
                       Case”).

                       The Bankruptcy Case was initiated on November 12, 2019 when an
                       involuntary bankruptcy petition was filed against the Borrower. Lender
                       filed a motion on November 22, 2019 seeking dismissal of the
                       Bankruptcy Case or, alternatively, for the appointment of a chapter 11
                       trustee (“Lender Motion”).

                       The Bankruptcy Court granted the Lender Motion on February 7, 2020,
                       and entered an order directing the appointment of a chapter 11 trustee.
                       On February 12, 2020, the Bankruptcy Court approved the appointment
                       of Stephen V. Falanga as chapter 11 Trustee of the Borrower.

                       Lender desires to support a reorganization of the Borrower and, as the
                       majority owner of the Borrower, Lender has a substantial interest in the
                       outcome of the Bankruptcy Case.

                       The Trustee has informed Lender that Borrower is at risk of immediate
                       and irreparable harm unless Borrower receives additional financing.

                       To preserve the Borrower in the face of its apparent cash flow crisis,
                       Lender has agreed to provide short-term (90 days or less) loans of up to
                       $1,500,000 to fund the Borrower’s operations (the “Bridge Loan”),
                       subject to and conditioned upon the terms set forth below.

 Acknowledgements The Trustee and Lender acknowledge and agree that (1) the Bridge Loan
                  is a short-term solution to address the Borrower’s immediate liquidity
                  crisis, (2) Lender is providing the funding to further his desire to
 ACTIVE.125551764.03
Case 19-17117-amc       Doc 598 Filed 11/25/20 Entered 11/25/20 16:20:39                 Desc Main
                               Document    Page 17 of 21


                       successfully reorganize Borrower, (3) the Trustee is not opposed to a
                       restructuring and will reasonably cooperate with Lender as needed to
                       facilitate a restructuring, (4) by providing the funding, Lender is not
                       consenting to the sale of Borrower or any of its assets, and reserves all
                       rights in such regard, (5) by accepting the funding, the Trustee is not
                       committing to a restructuring or in any way limiting or impairing the
                       Trustee’s exercise of his business judgment or fiduciary duties to the
                       Debtor’s estate and creditors in his administration of the Debtor’s estate,
                       and (6) Lender is under no obligation to provide additional funding to
                       the Borrower.

 Bridge Loan           Lender, at his sole and absolute discretion, will provide Borrower with
                       one or more loans of up to a total amount of $1,500,000 following entry
                       of an interim order in form and substance acceptable to Lender
                       approving this Term Sheet and the Bridge Loan (“Interim Order”), and
                       following ongoing discussions with the Trustee and in light of the
                       Borrower’s financial condition and other factors.

 Purpose               The proceeds of the Bridge Loan will be used to fund the Borrower’s
                       operations and pay professional fees.

 Grant of Security     To secure all obligations of the Borrower described in this Term Sheet,
                       including, without limitation, the Bridge Loan and Lender’s fees and
                       expenses as set forth herein (collectively, the “Bridge Loan
                       Obligations”), Borrower hereby grants to Lender, pursuant to Section
                       364(d) of the Bankruptcy Code, a fully perfected first priority priming
                       security interest subject only to valid, enforceable, non-avoidable liens
                       disclosed to Lender and acceptable to Lender, in all of the existing and
                       after acquired real and personal, tangible and intangible, assets of the
                       Borrower, including, without limitation, all cash, cash equivalents, bank
                       accounts, accounts, other receivables, chattel paper, contract rights,
                       inventory, instruments, documents, licensing agreements, securities
                       (whether or not marketable), equipment, fixtures, proceeds of leasehold
                       interests (but not the leaseholds themselves), real property interests,
                       franchise rights, patents, trademarks, tradenames, copyrights, intellectual
                       property, general intangibles, investment property, commercial tort
                       claims, and all substitutions, accessions and proceeds of the foregoing,
                       wherever located, including insurance or other proceeds, but shall not
                       include recoveries on avoidance actions pursuant to Chapter 5 of the
                       Bankruptcy Code or applicable state law (“Collateral”).

                       The Collateral described above will include the proceeds of recoveries
                       obtained through the prosecution of the claims described in Gardner v.
                       Vascular Access Centers, LLC et al., case no. 16-cv-000367 (the
                       “Derivative Litigation”).

 Superpriority
 Claim                 Lender shall hold an allowed claim in the Bankruptcy Case for the
                       Bridge Loan Obligations, which shall at all times be entitled to
 ACTIVE.125551764.03                            2
Case 19-17117-amc       Doc 598 Filed 11/25/20 Entered 11/25/20 16:20:39               Desc Main
                               Document    Page 18 of 21


                       superpriority claim status under Section 507(b) of the Bankruptcy Code
                       and have priority over any and all administrative claims specified in the
                       Bankruptcy Code, including claims pursuant to Sections 105, 326, 328,
                       330, 331, 364(c), 503(a), 503(b), 506(c), 507(a), 507(b), 546(c), 546(d),
                       726, 1114, or otherwise, subject only to the Professional Fee Carve Out.

 Closing Date          Subject to satisfaction of the Conditions Precedent set forth below,
                       closing on the Bridge Loan shall occur following entry of an Interim
                       Order and satisfaction of the conditions precedent (the “Closing”).

 Conditions
 Precedent             The Closing on each of the funding of the Bridge Loan advances shall be
                       conditioned upon satisfaction or waiver of the following conditions
                       precedent:
                             All necessary consents and approvals to the financing shall have
                              been obtained. The Trustee hereby represents and warrants that
                              he has the authority on behalf of the Borrower to enter into this
                              Term Sheet, obtain the Bridge Loan, and incur the Bridge Loan
                              Obligations, subject only to approval by the Bankruptcy Court.
                             Any other information (financial or otherwise) reasonably
                              requested by the Lender shall have been received by the Lender
                              and shall be in form and substance reasonably satisfactory to the
                              Lender.
                             Execution and delivery of such documentation satisfactory in
                              form and substance to Lender and its counsel.
                             All representations and warranties of Borrower contained herein
                              are true and correct as of the Closing.
                             The Interim Order has been entered and is not subject to any stay.
                       Without limiting in any way the Lender’s sole and exclusive discretion,
                       the Interim Order and any final order approving the Bridge Loan (“Final
                       Order”, and together with the Interim Order, the “Bridge Loan
                       Orders”) shall provide for the following, among other things:
                             That adequate notice has been given to all necessary parties of
                              the hearing(s) pursuant to which the Bankruptcy Court has
                              entered the Bridge Loan Orders.
                             That all indebtedness, liabilities and obligations of the Borrower
                              to the Lender arising in connection with the Bridge Loan shall be
                              secured by a first priority lien and security interest in all
                              Collateral subject only to valid, enforceable, non-avoidable liens
                              disclosed to Lender and acceptable to Lender.
                             That all liens authorized and granted to Lender in connection
                              with the Bridge Loan shall be deemed perfected and no further
                              action will be required to effect such perfection.

 ACTIVE.125551764.03                            3
Case 19-17117-amc       Doc 598 Filed 11/25/20 Entered 11/25/20 16:20:39                   Desc Main
                               Document    Page 19 of 21


                             That, subject to the entry of the Final Order, no costs, expenses,
                              or other charges may be assessed or attributed to the Lender or
                              the Collateral pursuant to Section 506(c) of the United States
                              Bankruptcy Code or otherwise.
                             A finding that the Lender has acted in good faith.

 Repayment and
 Termination Date      All obligations under the Bridge Loan, accrued or otherwise, will be due
                       and payable on the date that is the earlier of ninety (90) days after
                       Closing, or the date a final, non-appealable Order is entered confirming a
                       plan in this Bankruptcy Case (“Maturity Date”).

 Interest Rate         The rate of interest for all obligations under the Bridge Loan will be
                       equal to the Prime Rate (as published in the Wall Street Journal on the
                       Closing Date) plus one percent per annum until the Maturity Date.

 Professional Fee
 Carve Out             The Professional Fee Carve Out shall mean a carve out to be paid from
                       the Lender’s Collateral for: (i) all fees required to be paid to the Clerk of
                       the Bankruptcy Court; (ii) all statutory fees payable to the U.S. Trustee
                       pursuant to 28 U.S.C. § 1930(a)(6) and 28 U.S.C. § 156(c); (iii) the
                       Trustee’s commission; and (iv) all fees, costs and expenses incurred by
                       professionals retained by the Trustee pursuant to a retention application
                       filed by the Trustee (the “Case Professionals”) in an amount not to
                       exceed $150,000.00, to the extent allowed at any time, which fees,
                       disbursements, costs and expenses will be paid to Case Professionals as
                       permitted by the Bankruptcy Court and the Local Bankruptcy Rules. The
                       Carve-Out shall be reduced on a dollar-for-dollar basis by any payments
                       of fees or expenses of the Case Professionals. For the avoidance of
                       doubt, the term “Case Professionals” does not include Dilworth Paxson
                       LLP.

 Lender Access         Lender shall have reasonable access to the Borrower, its books and
                       records, management, and professionals, so that Lender may evaluate his
                       willingness to propose a chapter 11 plan and to develop the details of
                       such plan. Lender’s access does not and shall not obligate Lender to
                       propose or support any plan in the Borrower’s chapter 11 case.

 Consultation for
 Sales of Estate
 Assets                If the Trustee receives an offer to purchase any asset of the Borrower
                       outside of the ordinary course of business, the Trustee shall notify
                       Lender of the terms of such offer and consult with Lender in good faith
                       prior to accepting any such offer. Any discussions between the Trustee
                       and the Lender with respect to any proposed sale of Borrower assets
                       shall not be deemed a consent by the Lender to such sale or waiver by
                       Lender of the right to object to any motion seeking Bankruptcy Court
                       approval of such sale, unless such consent or waiver is reduced to a
 ACTIVE.125551764.03                             4
Case 19-17117-amc       Doc 598 Filed 11/25/20 Entered 11/25/20 16:20:39                   Desc Main
                               Document    Page 20 of 21


                       writing and executed by Lender or on his behalf by his authorized
                       representatives. Nothing in this Term Sheet shall be construed to (a)
                       require the Lender’s consent to the Trustee’s sale of all or any assets of
                       the Debtor or its estate; or (b) in any way impede, limit or restrict the
                       Trustee’s exercise of his business judgment or fiduciary duties to the
                       Debtor’s estate and creditors in his administration of the Debtor’s estate.
                       It is further understood that the Trustee shall at all times have the right,
                       in his sole and absolute discretion, to pursue a sale of all or any assets of
                       the Debtor or its estate.

 Indemnification       The Borrower agrees to indemnify and hold the Lender and his agents,
                       representatives, attorneys, and affiliates harmless from and against any
                       and all damages, losses, settlement payments, obligations, liabilities,
                       claims, actions or cause of action, and costs and expenses incurred,
                       suffered, sustained or required to be paid by an indemnified party from
                       and after the Closing by reason of or resulting from the Bridge Loan,
                       except to the extent resulting from the gross negligence or willful
                       misconduct of the indemnified party. In all such litigation, or the
                       preparation therefor, the indemnified parties shall be entitled to select
                       their own counsel and, in addition to the foregoing indemnity, the
                       Borrower agrees to pay promptly the reasonable fees and expenses of
                       such counsel; provided, however, that Borrower’s obligations under this
                       indemnification provision shall not exceed $350,000.00 in the aggregate.

 Expenses              The Borrower understands that the Lender has incurred reasonable fees
                       and expenses in connection with the Bridge Loan in the amount of
                       $10,000.00 (“Lender Fee Amount”). The Borrower agrees to pay the
                       Lender Fee Amount, even if the proposed Bridge Loan does not close or
                       is not approved by the Bankruptcy Court on terms and conditions
                       acceptable to the Lender, in his sole and exclusive discretion; provided,
                       however, that Borrower shall not be responsible for the Lender Fee
                       Amount in the event the Bridge Loan does not close due to the fault of
                       the Lender. In addition, Borrower agrees to pay the reasonable post-
                       Closing costs and expenses incurred by Lender, in his capacity as post-
                       petition lender, relating to the Bridge Loan until such time as the Bridge
                       Loan Obligations are paid in full; provided, however, that Lender will
                       make a good faith effort to limit post-Closing costs and expenses to
                       those reasonably necessary to protect the Collateral and enforce the
                       Bridge Loan Obligations including, without limitation, by appearing
                       telephonically at relevant hearings where appropriate.

                                   [Signature page to follow]




 ACTIVE.125551764.03                             5
Case 19-17117-amc      Doc 598 Filed 11/25/20 Entered 11/25/20 16:20:39         Desc Main
                              Document    Page 21 of 21




                                        BORROWER:
                                        VASCULAR ACCESS CENTERS, L.P.

                                        By: ________________________________________
                                               Stephen V. Falanga
                                        Name: ______________________________________
                                                Chapter 11 Trustee
                                        Title: _______________________________________




 ACTIVE.125551764.03                     6
